UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04527) Exact name of registrant as specified in charter: Putnam Minnesota Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: June 1, 2008  November 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven approach to seek superior investment results over time. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. Putnam Minnesota Tax Exempt Income Fund 11 | 30 | 08 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth. 12 Expenses 14 Portfolio turnover 16 Risk 17 Your funds management. 18 Terms and definitions 19 Trustee approval of management contract 20 Other information for shareholders. 25 Financial statements 26 Cover photograph: Richard H. Johnson 1 Message from the Trustees Dear Fellow Shareholder: For several months now, financial markets have been experiencing significant upheaval. Coordinated responses by economic and financial authorities in the United States and overseas should restore stability in due course, but investors should not expect a reduction in volatility in the near term. As a shareholder of this fund, you should feel confident about the financial standing of Putnam Investments. Our parent companies, Great-West Lifeco and Power Financial Corporation, are among the largest and most successful organizations in the financial services industry. We are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments last July. He also serves as a Trustee. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. He continues to serve as President of the Funds and as a Trustee. Mr. Reynolds brings to Putnam Investments substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments 2 from 2000 to 2007. We look forward to working with Mr. Reynolds as we continue our efforts to position Putnam Investments to exceed our shareholders expectations. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam during these challenging times. Respectfully yours, About the fund Seeking a high level of tax-free income for Minnesota investors Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities. They help finance important public projects such as schools, roads, and hospitals. While the stated yields on municipal bonds are usually lower than those on taxable bonds, municipal bonds offer income that is generally exempt from federal income tax and, therefore, can help investors keep more of their investment income. For residents of the state where the bond is issued, income is typically exempt from state and local income taxes. State tax exemption is an especially powerful advantage in Minnesota because the states top income tax rate is among the highest in the United States. Putnam Minnesota Tax Exempt Income Fund seeks to capitalize on investment opportunities primarily in Minnesota by investing in bonds across a range of market sectors. The fund also combines bonds of differing credit quality to increase income potential. In addition to investing in high-quality bonds, the funds managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the funds managers consider the risks involved, including credit risk, interest-rate risk, and the risk that the bond will be prepaid. The managers are backed by the resources of Putnams fixed-income organization, one of the largest in the investment industry, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the managers continue to monitor developments that may affect the bond market, the sector, and the issuer of the bond. The goal of the funds in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities to adjust the funds holdings for the benefit of the funds shareholders. The fund concentrates its investments by region, and involves more risk than a fund that invests more broadly. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Tax-free funds may not be suitable for IRAs and other non-taxable accounts. Please consult with your tax advisor for more information. Mutual funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bonds yield with the tax-equivalent yield  the before-tax yield that must be offered by a taxable bond in order to equal the municipal bonds yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bonds yield divided by one minus the tax rate. For example, if a municipal bonds yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2008. Results for investors subject to lower tax rates would not be as advantageous. Performance snapshot Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager Thalia Meehan Thank you, Thalia, for talking with us today about what has been a tumultuous six months for the fixed-income markets. How has this affected the municipal bond market? The past six months have been a historically challenging time for most markets, including municipal bonds. Several factors related to the subprime-lending crisis contributed to an increase in volatility for municipal bonds during the period. Concerns about the credit ratings of municipal bond insurers, which also insure subprime debt, added to the volatility in late 2007 and 2008. In addition, forced selling by hedge funds and investment banks that needed to raise capital and cover losses put pressure on municipal bonds. All of these factors resulted in an environment in which all investment-grade asset classes, including municipal bonds, underperformed U.S. Treasuries. How did Putnam MinnesotaTax Exempt Income Fund perform? In these rough markets, the fund continued to outperform its peers; however, the fund did post a negative return for the period. For the six months Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 11/30/08. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 19. 7 ended November 30, 2008, the fund returned 6.62%, outperforming its Lipper class, Minnesota Municipal Debt Funds, which returned 8.17%. The fund simultaneously lagged its benchmark, the Barclays Capital Municipal Bond Index, which returned 4.98%. The national benchmark tracks the performance of a broad range of municipal bonds. The final months of the period were particularly tumultuous. Please describe what happened with municipal bonds during that time. The municipal bond market endured one of its worst months in September. As the credit crisis grew, tax-exempt bonds significantly underperformed U.S. Treasuries as investors avoided all asset classes with any credit risk. In addition, forced selling of hedge fund positions and the rumored potential liquidation of American International Groups [AIG] estimated $50 billion to $60 billion municipal bond portfolio continued to weigh on the market. During the period, dealer liquidity became more constrained with the historic bankruptcy of Lehman Brothers, the exit of UBS from the institutional market, and the purchase of Merrill Lynch by Bank of America. Finally, we saw a temporary lack of primary market supply as municipal bond issuers delayed new issuance due to market conditions. Because new issues typically help establish prices in the marketplace, as dealers delayed pricing new issues, secondary market liquidity was negatively affected. All of these issues put downward pressure on Credit quality overview Credit qualities shown as a percentage of portfolio value as of 11/30/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 municipal bond prices, further hurting asset class performance. How did you position the portfolio in light of these ongoing issues? We decided to remain cautious, continuing to focus on keeping the funds overall credit quality high. The funds shorter-maturity positions helped performance when the yield curve steepened, and prices on shorter-term instruments held up better than longer-maturity bonds. Security selection in the insured sector also aided relative performance. At the beginning of the period, nearly all insured bonds traded in a relatively tight range. As concerns rose about monoline insurers [companies that insure issuers of municipal debt], there was growing differentiation in quality among insured issues. Our underweight position to insured bonds at the beginning of the period, as well as our positioning within insured issues, aided performance relative to our peers. Any notable contributors and detractors? City of Sauk Rapids general obligation bonds helped performance. By way of background, a general obligation bond is a municipal bond backed by the credit and taxing power of the issuing jurisdiction rather than the revenue from a given project. These bonds are issued with the belief that a municipality will be able to repay its debt obligation through taxation. The holding is a high-quality, short-maturity issue that benefited as investors sought quality during the period. As the yield curve steepened and shorter-maturity issues outperformed their longer-maturity Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. Sector concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are exclusive of insured or prerefunded status and may differ from the summary information below. 9 counterparts, this position performed well on a relative basis. Another holding that helped relative performance was Hennepin County bonds, a Aaa-rated general obligation bond. Again, this holding is high quality and benefited from investors flight to safety during the period. Sartell Paper Mill , an issue backed by International Paper, detracted from performance during the period. This BBB-rated bond suffered as recession fears grew and investors felt that demand for paper products would weaken due to the recession. The BBB-rated St. Paul Minnesota Housing Authority revenue bonds issued for Regions Hospital also constrained performance. All BBB-rated hospital bonds suffered on concerns that the slowing economy and cutbacks in government reimbursement would hurt hospitals balance sheets. Additionally, as the credit crunch intensified and investors fled to quality, investors demanded more compensation for holding BBB-rated credit. I N T H E NE W S The National Bureau of Economic Research (NBER) recently determined that U.S. economic activity peaked in December 2007. The peak marks the end of the expansion that began in November 2001 and the beginning of a recession. NBER defines a recession as a significant decline in economic activity that is spread across the economy and that lasts for more than a few months. Indicators of this decline are seen in data tracking income, employment levels, industrial production, and sales. Compared with expansions, however, most recessions are brief. On average, the seven recessions since 1960 have lasted 11 months, versus 64 months for expansions.The recent expansion lasted 73 months, according to NBER, while the previous expansion of the 1990s lasted 120 months. What is your outlook for the municipal bond market? Investors have seen the Federal Reserve [the Fed] dramatically inject liquidity into the markets, and the government take other unprecedented steps to aid the economy and free up credit markets. However, it is important to understand that the effects of many of the changes will take time. In our view, markets are likely to remain volatile in the near term, particularly with the concerns over state budgets and monoline insurers. Despite the current market environment, we see two key reasons why municipal bond funds remain particularly attractive. The first is future income tax rates. We believe that income tax rates are unlikely to fall from here and may even rise with the 10 Obama administration in the White House, given that the Bush tax cuts are scheduled to sunset in 2010. This may cause municipal bonds to become an even more attractive asset class relative to taxable fixed income. Second, the overall credit quality of the municipal asset class remains strong. The fund has benefited from having higher-quality holdings in the portfolio. We believe that many areas of the municipal bond market have been oversold by risk-averse investors, creating unique opportunities for the fund to add highly rated bonds paying unusually high yields. Lastly, Id like to add that, in these turbulent credit markets, investors should understand that Putnams deep research capability is making a difference for them every day. As confidence in the public ratings agencies is called into question, the in-depth, independent research of a large integrated team like ours cannot be overemphasized. Thank you,Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 11 Your funds performance This section shows your funds performance, price, and distribution information for periods ended November 30, 2008, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/08 Class A Class B Class C Class M Class Y (inception dates) (10/23/89) (7/15/93) (10/3/06) (4/3/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 4.89% 4.67% 4.16% 4.16% 4.11% 4.11% 4.54% 4.36% 4.91% 10 years 35.23 29.91 26.86 26.86 25.58 25.58 31.27 27.01 35.67 Annual average 3.06 2.65 2.41 2.41 2.30 2.30 2.76 2.42 3.10 5 years 8.19 3.88 4.80 3.02 4.35 4.35 6.57 3.13 8.53 Annual average 1.59 0.76 0.94 0.60 0.86 0.86 1.28 0.62 1.65 3 years 1.22 2.79 0.62 3.32 0.91 0.91 0.45 2.82 1.55 Annual average 0.41 0.94 0.21 1.12 0.30 0.30 0.15 0.95 0.51 1 year 5.54 9.31 6.17 10.71 6.17 7.08 5.82 8.88 5.24 6 months 6.62 10.37 6.94 11.51 6.88 7.79 6.75 9.81 6.50 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 12 Comparative index returns For periods ended 11/30/08 Barclays Capital Municipal Lipper Minnesota Municipal Bond Index Debt Funds category average* Annual average (life of fund) 6.02% 5.19% 10 years 49.91 34.18 Annual average 4.13 2.97 5 years 13.59 7.06 Annual average 2.58 1.36 3 years 5.05 0.09 Annual average 1.65 0.04 1 year 3.61 7.45 6 months 4.98 8.17 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 11/30/08, there were 42, 41, 36, 35, 28, and 8 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 11/30/08 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.172045 $0.144482 $0.138973 $0.159740 $0.181257 Capital gains 2      Total $0.172045 $0.144482 $0.138973 $0.159740 $0.181257 Share value NAV POP NAV NAV NAV POP NAV 5/31/08 $8.82 $9.19 $8.80 $8.80 $8.82 $9.12 $8.83 11/30/08 8.07 8.41 8.05 8.06 8.07 8.34 8.08 Current yield (end of period) NAV POP NAV NAV NAV POP NAV Current dividend rate 3 4.22% 4.05% 3.58% 3.45% 3.93% 3.81% 4.44% Taxable equivalent 4 7.05 6.76 5.98 5.76 6.56 6.36 7.41 Current 30-day SEC yield (with expense limitation) N/A 4.22 3.76 3.60 N/A 3.97 4.61 Taxable equivalent 4 N/A 7.05 6.28 6.01 N/A 6.63 7.70 Current 30-day SEC yield 6 (without expense limitation) N/A 4.14 3.67 3.52 N/A 3.90 4.53 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 40.10% federal and state combined tax rate for 2008. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 13 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/08 Class A Class B Class C Class M Class Y (inception dates) (10/23/89) (7/15/93) (10/3/06) (4/3/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 4.87% 4.66% 4.14% 4.14% 4.09% 4.09% 4.52% 4.34% 4.89% 10 years 35.13 29.79 26.75 26.75 25.38 25.38 30.99 26.73 35.42 Annual average 3.06 2.64 2.40 2.40 2.29 2.29 2.74 2.40 3.08 5 years 7.44 3.20 4.01 2.25 3.52 3.52 5.73 2.32 7.66 Annual average 1.45 0.63 0.79 0.45 0.69 0.69 1.12 0.46 1.49 3 years 0.71 3.38 1.28 3.96 1.55 1.55 0.31 3.54 0.92 Annual average 0.24 1.14 0.43 1.34 0.52 0.52 0.10 1.19 0.31 1 year 5.52 9.29 6.05 10.59 6.17 7.08 5.81 8.89 5.32 6 months 5.62 9.37 5.94 10.56 6.01 6.93 5.88 8.92 5.53 Funds annual operating expenses For the fiscal year ended 5/31/08 Class A Class B Class C Class M Class Y Net expenses* 0.89% 1.52% 1.67% 1.17% 0.67% Total annual fund operating expenses 0.97 1.60 1.75 1.25 0.75 * Reflects Putnam Managements decision to contractually limit expenses through 5/31/09.  Expenses for class Y shares (added 1/2/08) are based on class A shares excluding distribution (12b-1) fees for the last fiscal year. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Minnesota Tax Exempt Income Fund from June 1, 2008, to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. 14 Class A Class B Class C Class M Class Y Expenses paid per $1,000* $4.31 $7.40 $8.13 $5.72 $3.30 Ending value (after expenses) $933.80 $930.60 $931.20 $932.50 $935.00 *Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2008, use the following calculation method. To find the value of your investment on June 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $4.51 $7.74 $8.49 $5.97 $3.45 Ending value (after expenses) $1,020.61 $1,017.40 $1,016.65 $1,019.15 $1,021.66 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. 15 Class A Class B Class C Class M Class Y Your funds annualized expense ratio 0.89% 1.53% 1.68% 1.18% 0.68% Average annualized expense ratio for Lipper peer group* 0.89% 1.53% 1.68% 1.18% 0.68% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 9/30/08. Your funds portfolio turnover Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Minnesota Tax Exempt Income Fund 32% 28% 8% 11% 6% Lipper Minnesota Municipal Debt Funds category average 22% 15% 15% 13% 19% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on May 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 11/30/08. 16 Your funds risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar ® Risk Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of December 31, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 17 Your funds management Your funds Portfolio Managers are Paul Drury, Brad Libby, Susan McCormack, and Thalia Meehan. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of November 30, 2008, and November 30, 2007. Trustee and Putnam employee fund ownership As of November 30, 2008, 12 of the 13 Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $34,000 $30,000,000 Putnam employees $13,000 $342,000,000 Other Putnam funds managed by the Portfolio Managers Paul Drury, Brad Libby, Susan McCormack, and Thalia Meehan are Portfolio Managers of Putnams open-end tax-exempt funds for the following states: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. The same group also manages Putnam Tax Exempt Income Fund, Putnam AMT-Free Municipal Fund*, Putnam Municipal Opportunities Trust, Putnam Tax-Free High Yield Fund, and Putnam Managed Municipal Income Trust. Paul Drury, Brad Libby, Susan McCormack, and Thalia Meehan may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. * Prior to November 30, 2008, the fund was known as Putnam AMT-Free Insured Municipal Fund. 18 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 19 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had 20 been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 36th percentile in management fees and in the 55th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee 21 schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Minnesota Municipal Debt Funds) (compared using tax-adjusted performance to recognize the different federal income tax treatment for capital gains distributions and exempt-interest distributions) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): 22 One-year period 18th Three-year period 36th Five-year period 34th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 47, 40, and 40 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam * The percentile rankings for your funds class A share annualized total return performance in the Lipper Minnesota Municipal Debt Funds category for the one-year, five-year, and ten-year periods ended December 31, 2008, were 46%, 39%, and 35%, respectively. Over the one-year, five-year, and ten-year periods ended December 31, 2008, your fund ranked 19 out of 41, 14 out of 35, and 10 out of 28 funds, respectively. Unlike the information above, these rankings reflect performance before taxes. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 23 Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 24 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www. putnam.com, and on the SECs Web site, www. sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 25 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 26 The funds portfolio 11/30/08 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized FGIC Financial Guaranty Insurance Company G.O. Bonds General Obligation Bonds FRN Floating Rate Notes MBIA MBIA Insurance Company FSA Financial Security Assurance VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.7%)* Rating** Principal amount Value Arizona (0.4%) Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 Aa3 $600,000 $384,294 384,294 California (0.1%) Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A-1, 5s, 6/1/33 BBB 100,000 62,726 62,726 Minnesota (96.3%) Alexandria, G.O. Bonds (Indpt. School Dist. No. 206), Ser. A, FSA, 5s, 2/1/22 Aa2 1,600,000 1,615,120 Anoka Cnty., G.O. Bonds, Ser. A, 5s, 2/1/24 Aa2 620,000 614,755 Becker, Poll. Control Rev. Bonds (Northern States Pwr.), Ser. A, 8 1/2s, 3/1/19 A2 1,000,000 1,068,280 Big Lake, G.O. Bonds (Indpt. School Dist. No. 728), Ser. C, FSA, 5s, 2/1/21 Aa2 1,560,000 1,573,884 Brainerd, G.O. Bonds (Indpt. School Dist. No. 181), Ser. A, FGIC, MBIA, 5s, 2/1/20 Aa2 1,000,000 1,012,600 Burnsville, G.O. Bonds (Indpt. School Dist. No. 191), Ser. A, 5s, 2/1/25 Aa2 865,000 853,625 Cohasset, Poll. Control Rev. Bonds (Allete, Inc.), 4.95s, 7/1/22 A3 1,000,000 862,960 Dakota Cnty., Cmnty. Dev. Agcy. Governmental Hsg. Dev. G.O. Bonds (Sr. Hsg. Fac.), 5s, 1/1/21 Aaa 1,000,000 1,007,900 Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/38 BBB- 1,250,000 997,475 Duluth, Econ. Dev. Auth. Hlth. Care Fac. Rev. Bonds (BSM Properties, Inc.), Ser. A, 5 7/8s, 12/1/28 B+/P 75,000 54,032 East Grand Forks, Poll. Rev. Bonds (American Crystal Sugar), Ser. A, 6s, 4/1/18 BBB+ 750,000 750,893 Elk River, G.O. Bonds (Indpt. School Dist. No. 728), Ser. A, MBIA, 5s, 2/1/19 (Prerefunded) Aa2 1,000,000 1,045,570 Farmington, G.O. Bonds (Indpt. School Dist. No. 192), Ser. B, FSA, 5s, 2/1/19 Aa2 1,080,000 1,122,066 Hennepin Cnty., G.O. Bonds, Ser. A, 5 1/8s, 12/1/19 Aaa 1,440,000 1,440,000 Hennepin Cnty., Sales Tax Rev. Bonds (Ball Park), Ser. B, 5s, 12/15/26 AA+ 3,855,000 3,778,663 4 3/4s, 12/15/29 AAA 1,000,000 914,970 27 MUNICIPAL BONDS AND.X%)*NOTES . (98.7%)* cont . Rating** Principal amount Value Minnesota cont . Intl. Falls, Poll. Control Rev. Bonds (Boise Cascade Corp.), 5.65s, 12/1/22 BB- $350,000 $260,883 Lakeville, G.O. Bonds (Indpt. School Dist. No. 194), Ser. A, FGIC, 5 1/2s, 2/1/24 (Prerefunded) Aa2 2,000,000 2,151,140 Maple Grove, G.O. Bonds, Ser. A, 5s, 2/1/22 Aa1 2,575,000 2,602,347 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.), 5 1/4s, 5/1/37 A3 2,000,000 1,531,360 Martin Cnty., Hosp. Rev. Bonds (Fairmont Cmnty. Hosp. Assn.), 6 5/8s, 9/1/22 BBB-/P 1,250,000 1,141,013 Medford, G.O. Bonds (Indpt. School Dist. No. 763), Ser. A, FSA, 5 1/2s, 2/1/31 (Prerefunded) Aa2 1,550,000 1,636,769 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, MBIA 5s, 1/1/28 AA 1,160,000 1,012,483 5s, 1/1/21 AA 1,500,000 1,409,100 Minneapolis, G.O. Bonds (Sports Arena), 5.2s, 10/1/24 # AAA 2,000,000 1,999,920 Ser. B, 5 1/8s, 12/1/24 AAA 975,000 977,194 Ser. B, 5 1/8s, 12/1/24 (Prerefunded) AAA 525,000 546,378 Ser. E, 5s, 3/1/26 AAA 2,175,000 2,164,886 5s, 12/1/18 AAA 1,200,000 1,222,788 Minneapolis, Multi-Fam. Rev. Bonds (East Bank), GNMA Coll., 5 3/4s, 10/20/42 Aaa 700,000 557,473 Minnetonka, G.O. Bonds (Indpt. School Dist. No. 276) Ser. E, 5s, 2/1/28 AAA 1,500,000 1,470,900 Ser. B, FSA, zero %, 2/1/23 AAA 3,600,000 1,658,160 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran Good Samaritan Society), 6 5/8s, 8/1/25 A3 795,000 786,621 (Hlth. Care Syst.), Ser. A, MBIA, 5 1/2s, 11/15/17 AA 610,000 615,234 (Hlth. Care  Benedictine Hlth.), Ser. A, MBIA, 5s, 2/15/23 (Prerefunded) AA 500,000 524,220 MN State G.O. Bonds 5s, 8/1/24 AAA 1,500,000 1,505,760 5s, 11/1/19 AAA 1,500,000 1,521,765 MN State Higher Ed. Fac. Auth. Rev. Bonds (U. of St. Thomas), Ser. 6-W, 6s, 10/1/30 A2 1,500,000 1,473,015 (Bethel U.), Ser. 6-R, 5 1/2s, 5/1/37 BBB-/P 1,000,000 669,350 (The College of St. Catherine), Ser. 5-N1, 5 3/8s, 10/1/32 Baa1 500,000 367,045 (U. of St. Thomas), Ser. 5-N1, 5 1/4s, 10/1/34 A2 1,000,000 887,950 (College of St. Benedict), Ser. 5-W, 5 1/4s, 3/1/24 Baa1 250,000 206,708 (St. Olaf College), Ser. 6-0, 5s, 10/1/20 A2 1,000,000 991,130 (The College of St. Catherine), Ser. 5-N1, 5s, 10/1/18 Baa1 500,000 413,505 (St. Johns U.), Ser. 6-G, 5s, 10/1/15 A2 1,525,000 1,629,341 (St. Johns U.), Ser. 6-U, 4 3/4s, 10/1/33 A2 500,000 412,690 28 MUNICIPAL BONDS AND NOTES (98.7%)* cont . Rating** Principal amount Value Minnesota cont . MN State Higher Ed. Fac. Auth. VRDN (St. Olaf College) Ser. 5-M1, 1.2s, 10/1/32 VMIG1 $1,700,000 $1,700,000 Ser. 5-M2, 1.2s, 10/1/20 VMIG1 400,000 400,000 MN State Hsg. Fin. Agcy. FRN (Res. Hsg. Fin.), Ser. D, 5 1/2s, 1/1/38 Aa1 985,000 933,041 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.), Ser. M, 5 3/4s, 1/1/37 Aa1 1,945,000 1,871,460 (Res. Hsg.), Ser. H, 5s, 1/1/36 Aa1 740,000 716,002 (Res. Hsg. Fin.), Ser. L, 4.9s, 7/1/22 Aa1 1,995,000 1,637,636 (Res. Hsg.), Ser. H, 4 3/8s, 1/1/14 Aa1 380,000 350,968 (Res. Hsg. Fin.), Ser. F, 4.1s, 1/1/26 Aa1 1,010,000 920,403 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5 1/4s, 10/1/27 A3 1,000,000 895,790 Monticello-Big Lake Cmnty., Hosp. Dist. Gross Rev. Bonds (Hlth. Care Fac.), Ser. A, 5 3/4s, 12/1/19 BBB/P 1,000,000 844,600 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes), 6 1/8s, 10/1/39 BB/P 315,000 228,473 Northern Muni. Pwr. Agcy. Elec. Syst. Rev. Bonds, Ser. A, AGO, 5s, 1/1/21 AAA 1,000,000 1,002,130 Northfield, Hosp. Rev. Bonds Ser. C, 6s, 11/1/31 (Prerefunded) AAA/P 1,000,000 1,097,060 5 1/4s, 11/1/21 BBB- 500,000 400,850 Olmsted Cnty., Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5.55s, 7/1/19 BBB-/F 800,000 675,480 Ramsey Cnty., Hsg. & Redev. Auth. Multi-Fam. Rev. Bonds (Hanover Townhouses), 6s, 7/1/31 Aa1 1,150,000 970,152 Rochester, Elec. Util. Rev. Bonds, 5 1/4s, 12/1/30 (Prerefunded) Aa2 450,000 479,093 Roseville, G.O. Bonds (Indpt. School Dist. No. 623), Ser. A, FSA, 5s, 2/1/25 Aa2 2,000,000 1,995,480 Sartell, Env. Impt. Rev. Bonds, Ser. A, 5.2s, 6/1/27 BBB 400,000 265,524 Sauk Rapids, G.O. Bonds (Indpt. School Dist. No. 047), Ser. B, FSA, zero %, 2/1/11 Aa2 2,540,000 2,389,327 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, MBIA, zero %, 1/1/24 AA 2,000,000 857,040 St. Cloud, Hlth. Care Rev. Bonds (St. Cloud Hosp. Oblig. Group), Ser. A, FSA, 6 1/4s, 5/1/17 Aa3 1,500,000 1,546,815 St. Louis Park, Hlth. Care Fac. Rev. Bonds (Nicollet Hlth. Svcs.), Ser. C, 5 3/4s, 7/1/30 A 1,000,000 837,690 St. Paul, Hsg. & Redev. Auth. Rev. Bonds (Rossy & Richard Shaller), Ser. A, 5.05s, 10/1/27 BB-/P 550,000 360,025 St. Paul, Hsg. & Redev. Auth. Hlth. Care Rev. Bonds (Allina Hlth. Syst.), Ser. A, MBIA, 5s, 11/15/19 AA 1,000,000 952,410 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5.3s, 5/15/28 Baa1 1,515,000 1,069,772 29 MUNICIPAL BONDS AND.X%)*NOTES . (98.7%)* cont . Rating** Principal amount Value Minnesota cont . St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast) 6s, 11/15/35 Baa3 $500,000 $348,095 Ser. B, 5.85s, 11/1/17 Baa3 750,000 631,620 St. Paul, Port Auth. Rev. Bonds (Brownfields Redev.), Ser. 2, 4 1/2s, 3/1/27 AA+ 1,305,000 1,138,117 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 BBB-/P 750,000 450,308 U. of MN Rev. Bonds, Ser. A 5 3/4s, 7/1/17 (Prerefunded) Aaa 2,160,000 2,505,233 5 1/2s, 7/1/21 (Prerefunded) Aaa 1,000,000 1,082,300 Western MN Muni. Pwr. Agcy. Rev. Bonds, Ser. A, AMBAC, 5 1/2s, 1/1/16 A2 565,000 582,967 Winona, Hlth. Care Fac. Rev. Bonds (Winona Hlth. Oblig. Group) Ser. A, 6s, 7/1/34 BBB 250,000 193,233 5s, 7/1/16 BBB 425,000 365,946 5s, 7/1/15 BBB 450,000 397,094 5s, 7/1/14 BBB 425,000 383,907 86,535,962 New Jersey (0.1%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 5s, 6/1/29 BBB 150,000 92,894 92,894 Ohio (0.9%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5 3/4s, 6/1/34 BBB 1,300,000 833,638 833,638 Wisconsin (0.9%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds 7s, 6/1/28 BBB 500,000 494,760 6 3/8s, 6/1/32 BBB 285,000 257,056 751,816 TOTAL INVESTMENTS Total investments (cost $94,609,546) $88,661,330 * Percentages indicated are based on net assets of $89,843,412. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at November 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at November 30, 2008. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at November 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. # A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2008. 30 At November 30, 2008, liquid assets totaling $255,442 have been designated as collateral for open swap contracts. The rates shown on VRDN and FRN are the current interest rates at November 30, 2008. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at November 30, 2008 (as a percentage of net assets): Local government 33.1 % Health care 17.8 Education 11.8 The fund had the following insurance concentration greater than 10% at November 30, 2008 (as a percentage of net assets): FSA 15.1 % FUTURES CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 27 $3,266,156 Mar-09 $(132,771) Total $(132,771) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Citibank, N.A. $1,493,349 12/15/08  4.16% minus $(102,403) Municipal Market Data Index AAA municipal yields 15 Year rate 1,493,349 12/19/08  4.31% minus (75,295) Municipal Market Data Index AAA municipal yields 15 Year rate 730,000 12/22/08  5.05% minus (2,910) Municipal Market Data Index AAA municipal yields 20 Year rate Goldman Sachs International 1,471,653 F 12/22/08  4.70% minus (74,834) Municipal Market Data Index AAA municipal yields 20 Year rate Total $(255,442) F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 31 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation inputs Investments in securities Other financial instruments* Level 1 $ $(132,771) Level 2 88,661,330 (255,442) Level 3   Total $88,661,330 $(388,213) * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 32 Statement of assets and liabilities 11/30/08 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $94,609,546) $88,661,330 Cash 1,266,598 Interest and other receivables 1,492,437 Receivable for shares of the fund sold 181,867 Receivable for securities sold 484,347 Receivable from Manager (Note 2) 687 Total assets 92,087,266 LIABILITIES Payable for variation margin (Note 1) 16,031 Distributions payable to shareholders 74,666 Payable for securities purchased 1,473,015 Payable for shares of the fund repurchased 181,717 Payable for compensation of Manager (Note 2) 92,777 Payable for investor servicing fees (Note 2) 6,261 Payable for Trustee compensation and expenses (Note 2) 57,885 Payable for administrative services (Note 2) 1,414 Payable for distribution fees (Note 2) 36,013 Unrealized depreciation on swap contracts (Note 1) 255,442 Other accrued expenses 48,633 Total liabilities 2,243,854 Net assets $89,843,412 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $97,334,076 Undistributed net investment income (Note 1) 3,811 Accumulated net realized loss on investments (Note 1) (1,158,046) Net unrealized depreciation of investments (6,336,429) Total  Representing net assets applicable to capital shares outstanding $89,843,412 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($79,523,970 divided by 9,849,131 shares) $8.07 Offering price per class A share (100/96.00 of $8.07)* $8.41 Net asset value and offering price per class B share ($8,139,258 divided by 1,010,731 shares)** $8.05 Net asset value and offering price per class C share ($1,561,390 divided by 193,798 shares)** $8.06 Net asset value and redemption price per class M share ($583,459 divided by 72,317 shares) $8.07 Offering price per class M share (100/96.75 of $8.07)*** $8.34 Net asset value, offering price and redemption price per class Y share ($35,335 divided by 4,374 shares) $8.08 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 33 Statement of operations Six months ended 11/30/08 (Unaudited) INTEREST INCOME $2,352,178 EXPENSES Compensation of Manager (Note 2) 241,054 Investor servicing fees (Note 2) 40,630 Custodian fees (Note 2) 3,780 Trustee compensation and expenses (Note 2) 12,625 Administrative services (Note 2) 8,395 Distribution fees  Class A (Note 2) 91,326 Distribution fees  Class B (Note 2) 38,281 Distribution fees  Class C (Note 2) 6,120 Distribution fees  Class M (Note 2) 1,537 Auditing 32,258 Other 26,123 Fees waived and reimbursed by Manager (Note 2) (36,564) Total expenses 465,565 Expense reduction (Note 2) (6,312) Net expenses 459,253 Net investment income 1,892,925 Net realized loss on investments (Notes 1 and 3) (20,236) Net realized gain on swap contracts (Note 1) 30,374 Net realized loss on futures contracts (Note 1) (321,523) Net unrealized depreciation of investments, futures contracts and swap contracts during the period (8,169,138) Net loss on investments (8,480,523) Net decrease in net assets resulting from operations $(6,587,598) The accompanying notes are an integral part of these financial statements. 34 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 11/30/08* Year ended 5/31/08 Operations: Net investment income $1,892,925 $3,888,596 Net realized gain (loss) on investments (311,385) 517,045 Net unrealized depreciation of investments (8,169,138) (1,353,847) Net increase (decrease) in net assets resulting from operations (6,587,598) 3,051,794 Distributions to shareholders: (Note 1) From ordinary income Taxable net investment income Class A  (14,412) Class B  (1,760) Class C  (126) Class M  (106) Class Y   From tax-exempt net investment income Class A (1,721,999) (3,462,277) Class B (153,228) (359,332) Class C (19,760) (20,999) Class M (11,535) (23,404) Class Y (525) (186) Redemption fees (Note 1) 222 14 Decrease from capital share transactions (Note 4) (2,448,968) (4,055,801) Total decrease in net assets (10,943,391) (4,886,595) NET ASSETS Beginning of period 100,786,803 105,673,398 End of period (including undistributed net investment income of $3,811 and $17,933, respectively) $89,843,412 $100,786,803 * Unaudited. The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net realized of expenses investment Net asset value, and unrealized Total from Net asset Total return Net assets, to average income (loss) beginning Net investment gain (loss) on investment From net Total Redemption value, end of at net asset end of period net assets to average Portfolio Period ended of period income (loss) a investments operations investment income distributions fees period value (%) b (in thousands) (%) a,c net assets (%) a turnover (%) Class A November 30, 2008 ** $8.82 .17 (.75) (.58) (.17) (.17)  d $8.07 (6.62) * $79,524 .45 * 2.01 * 7.61 * May 31, 2008 8.89 .34 (.07) .27 (.34) (.34)  d 8.82 3.12 89,479 .88 3.89 32.34 May 31, 2007 8.90 .35 (.01) .34 (.35) (.35)  8.89 3.86 90,982 .89 3.92 27.52 May 31, 2006 9.11 .35 (.21) .14 (.35) (.35)  8.90 1.52 91,342 .88 3.85 7.68 May 31, 2005 8.91 .35 .21 .56 (.36) (.36)  9.11 6.32 97,211 .90 3.88 10.90 May 31, 2004 9.24 .37 (.33) .04 (.37) (.37)  8.91 .40 99,447 .90 4.01 5.79 Class B November 30, 2008 ** $8.80 .14 (.75) (.61) (.14) (.14)  d $8.05 (6.94) * $8,139 .77 * 1.68 * 7.61 * May 31, 2008 8.87 .29 (.07) .22 (.29) (.29)  d 8.80 2.46 9,863 1.52 3.25 32.34 May 31, 2007 8.88 .29 (.01) .28 (.29) (.29)  8.87 3.17 13,299 1.53 3.28 27.52 May 31, 2006 9.09 .29 (.21) .08 (.29) (.29)  8.88 .87 20,121 1.53 3.19 7.68 May 31, 2005 8.88 .29 .22 .51 (.30) (.30)  9.09 5.74 28,242 1.55 3.24 10.90 May 31, 2004 9.21 .31 (.33) (.02) (.31) (.31)  8.88 (.27) 34,527 1.55 3.35 5.79 Class C November 30, 2008 ** $8.80 .14 (.74) (.60) (.14) (.14)  d $8.06 (6.88) * $1,561 .84 * 1.64 * 7.61 * May 31, 2008 8.87 .27 (.07) .20 (.27) (.27)  d 8.80 2.36 789 1.67 3.10 32.34 May 31, 2007  8.98 .19 (.12) .07 (.18) (.18)  8.87 .84 * 709 1.11 * 2.03 * 27.52 Class M November 30, 2008 ** $8.82 .16 (.75) (.59) (.16) (.16)  d $8.07 (6.75) * $583 .59 * 1.86 * 7.61 * May 31, 2008 8.89 .32 (.07) .25 (.32) (.32)  d 8.82 2.82 638 1.17 3.60 32.34 May 31, 2007 8.90 .33 (.02) .31 (.32) (.32)  8.89 3.55 683 1.18 3.62 27.52 May 31, 2006 9.11 .32 (.21) .11 (.32) (.32)  8.90 1.21 888 1.18 3.56 7.68 May 31, 2005 8.91 .32 .21 .53 (.33) (.33)  9.11 6.01 1,034 1.20 3.58 10.90 May 31, 2004 9.24 .34 (.33) .01 (.34) (.34)  8.91 .09 1,202 1.20 3.71 5.79 Class Y November 30, 2008 ** $8.83 .18 (.75) (.57) (.18) (.18)  d $8.08 (6.50) * $35 .34 * 2.14 * 7.61 * May 31, 2008  8.87 .15 (.04) .11 (.15) (.15)  d 8.83 1.26 * 18 .28 * 1.68 * 32.34 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (continued) * Not annualized. ** Unaudited.  For the period October 3, 2006 (commencement of operations) to May 31, 2007.   For the period January 2, 2008 (commencement of operations) to May 31, 2008. a Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class, as a percentage of its average net assets, reflect a reduction of the following amounts (Note 2): 11/30/08 5/31/08 5/31/07 5/31/06 5/31/05 5/31/04 Class A 0.04% 0.08% 0.08% 0.05% 0.04% 0.02% Class B 0.04 0.08 0.08 0.05 0.04 0.02 Class C 0.04 0.08 0.06 N/A N/A N/A Class M 0.04 0.08 0.08 0.05 0.04 0.02 Class Y 0.04 0.05 N/A N/A N/A N/A b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 11/30/08 (Unaudited) Note 1: Significant accounting policies Putnam MinnesotaTax Exempt Income Fund (thefund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks as high a level of current income exempt from federal income tax and Minnesota personal income tax as Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing in a portfolio primarily consisting of investment-grade tax-exempt securities issued in the state of Minnesota with intermediate- to long-term maturities. The fund may be affected by economic and political developments in the state of Minnesota. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge . Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. 39 Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities.When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. D) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount.To the extent that the total return of the security, index or other finan-cial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (theCode), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At May 31, 2008, the fund had a capital loss carryover of $494,636 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $170,322 May 31, 2009 324,314 May 31, 2010 The aggregate identified cost on a tax basis is $94,609,546, resulting in gross unrealized appreciation and depreciation of $1,450,602 and $7,398,818, respectively, or net unrealized depreciation of $5,948,216. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are 40 determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the lesser of (i) an annual rate of 0.50% of the average net assets of the fund or (ii) the following annual rates expressed as a percentage of the funds average net assets: 0.60% of the first $500 million, 0.50% of the next $500 million, 0.45% of the next $500 million, 0.40% of the next $5 billion, 0.375% of the next $5 billion, 0.355% of the next $5 billion, 0.34% of the next $5 billion and 0.33% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has further agreed to waive fees and reimburse expenses of the fund for the period from January 1, 2007 through June 30, 2008 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. The expense reimbursement is based on a comparison of the funds total expenses with the average operating expenses of the funds in this Lipper custom peer group for their respective 2006 fiscal years, excluding 12b-1 fees and after adjustment for certain expense offset and brokerage/service arrangements that reduced expenses of the fund. For the period ended November 30, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $36,564 of its management fee from the fund. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to December 31, 2008, these services were provided by Putnam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the period ended November 30, 2008, the fund incurred $40,630 for investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended November 30, 2008, the funds expenses were reduced by $6,312 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $301, as a quarterly retainer, has been allocated to the fund, and an additional fee for eachTrustees meeting attended.Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters.Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 41 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and class M shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. For the six months ended November 30, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $8,343 and $4 from the sale of class A and class M shares, respectively, and received $5,054 and $1,225 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares that were purchased without an initial sales charge as part of an investment of $1 million or more. For the six months ended November 30, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A redemptions. Note 3: Purchases and sales of securities During the six months ended November 30, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,023,658 and $8,234,383, respectively.There were no purchases or sales of U.S. government securities. Note 4: Capital shares At November 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 11/30/08 Year ended 5/31/08 Class A Shares Amount Shares Amount Shares sold 588,543 $5,016,566 1,012,511 $8,944,187 Shares issued in connection with 156,802 1,322,957 304,489 2,685,459 reinvestment of distributions 745,345 6,339,523 1,317,000 11,629,646 Shares repurchased (1,037,198) (8,770,164) (1,405,869) (12,416,906) Net decrease (291,853) $(2,430,641) (88,869) $(787,260) Six months ended 11/30/08 Year ended 5/31/08 Class B Shares Amount Shares Amount Shares sold 53,220 $452,084 66,708 $589,408 Shares issued in connection with 12,785 107,670 30,220 265,920 reinvestment of distributions 66,005 559,754 96,928 855,328 Shares repurchased (176,122) (1,491,172) (475,488) (4,192,758) Net decrease (110,117) $(931,418) (378,560) $(3,337,430) 42 Six months ended 11/30/08 Year ended 5/31/08 Class C Shares Amount Shares Amount Shares sold 129,980 $1,106,837 88,102 $773,874 Shares issued in connection with 1,843 15,470 2,053 18,124 reinvestment of distributions 131,823 1,122,307 90,155 791,998 Shares repurchased (27,666) (229,170) (80,443) (700,310) Net increase 104,157 $893,137 9,712 $91,688 Six months ended 11/30/08 Year ended 5/31/08 Class M Shares Amount Shares Amount Shares sold 180 $1,506 2,209 $19,658 Shares issued in connection with 1,310 11,041 2,556 22,526 reinvestment of distributions 1,490 12,547 4,765 42,184 Shares repurchased (1,501) (13,110) (9,333) (82,663) Net decrease (11) $(563) (4,568) $(40,479) For the period 1/2/08 (commencement of operations) Six months ended 11/30/08 to 5/31/08 Class Y Shares Amount Shares Amount Shares sold 2,314 $19,992 1,976 $17,494 Shares issued in connection with 63 525 21 186 reinvestment of distributions 2,377 20,517 1,997 17,680 Shares repurchased     Net increase 2,377 $20,517 1,997 $17,680 At November 30, 2008, Putnam Investments, LLC owned 1,171 class Y shares of the fund (26.8% of class Y shares outstanding), valued at $9,462. Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: New accounting pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) an amendment of FASB Statement No. 133, was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 43 Putnam puts your interests first Putnam has introduced a number of voluntary initiatives designed to reduce fund expenses, provide investors with more useful information, and help safeguard the interests of all Putnam investors. Visit the Individual Investors section at www.putnam.com for details. Cost-cutting initiatives Ongoing expenses will be limited Through calendar 2008, total ongoing expenses, including management fees for all funds, will be maintained at or below the average of each funds industry peers in its Lipper load-fund universe. For more information, please see the Statement of Additional information. Lower class B purchase limit To help ensure that investors are in the most cost-effective share class, the maximum amount that can be invested in class B shares has been reduced to $100,000. (Larger trades or accumulated amounts will be refused.) Improved disclosure Putnam fund prospectuses and shareholder reports have been revised to disclose additional information that will help shareholders compare funds and weigh their costs and risks along with their potential benefits.
